DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “while keeping the housing, arranging the second rotor blade position spaced apart from the first rotor blade position along a direction of extent of a rotor shaft of the turbine in the flow direction of a working medium flowing through the turbine...”
It is unclear if this limitation is defining the second rotor blade position or an actual step requiring movement of the replacement rotor blade ring. It is unclear how to “arrange” the second rotor blade position as a position is not a physical element.
	Furthermore, it is unclear what is meant by “direction of extent.” A common definition of “extent” is “the range over which something extends: scope” (Merriam-Webster). The range over which the rotor shaft extends could be, but is not necessarily limited to, axial or radial directions. 
Claim 1 recites the limitation "the flow direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For further examination purposes, it will be interpreted that the second rotor blade position is axially spaced apart from the first rotor blade position in a downstream direction.
Claims 2-6 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 5,494,405) hereinafter Gray.
	Regarding claim 1, Gray teaches a method of modifying a turbine (Title; Abstract) having, arranged in a housing (7) of conical form (Fig 1; Col 4, Ln 40-44), rotor blade rings (6) and guide blade rings (5) (Fig 1; Col 4, Ln 40-43), the method comprising:
Replacing an original rotor blade ring at a first rotor blade position by a replacement rotor blade ring (6) at a second rotor blade position (Fig 5; Col 6, Ln 42-45),
While keeping the housing (a common definition for “keep” is “to retain in one’s possession or power” (Merriam-Webster). Examiner is therefore interpreting that as long as the housing is not disposed, the limitation will be met. While Gray 
Wherein the replacement rotor blade ring (6) has a larger outer diameter than the original rotor blade ring (Col 6, Ln 45-48).
	While Gray discloses the second rotor blade position is spaced apart from the first rotor blade position along a direction of extent of a rotor shaft of the turbine, the direction is not explicitly disclosed as in the flow direction of a working medium flowing through the turbine. 
	However, Gray discloses an enlarged axial width of a manifold (18) located at the tips (26) of the rotating blades (6) (Fig 2; Col 5, Ln 4-6) in order to avoid moisture droplets (26) from impacting the last row of rotating blades (6) (Col 5, Ln 39-41). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the second rotor blade position is spaced apart from the first rotor blade position along a direction of extent of a rotor shaft of the turbine in the flow direction of a working medium flowing through the turbine. Placing the rotor blade more axially downstream would advantageously result in avoiding moisture droplets from impacting the rotor blade meaning avoiding erosion and subsequent weakening of the rotating blades (Col 1, Ln 34-38; Col 5, Ln 39-41).
Regarding claim 2, Gray further teaches using a separate component as a positioning element (40) (Fig 5; Col 6, Ln 51-55).
Regarding claim 3, Gray further teaches arranging a positioning element (40)designed in the form of a spacer or ring in the rotor shaft (4’) for the purpose of fixing the replacement rotor blade ring (6) at the second rotor blade position (Fig 5; Col 6, Ln 51-61).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claim 1 above, and further in view of Wing (US 4,796,343).
Regarding claim 4, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose a positioning element is formed integrally on the replacement rotor blade ring.
Wing teaches a turbine engine rotor assembly (Title; Abstract) and further teaches a positioning element (12, 13) that is formed integrally on the rotor blade ring (11) (Fig 4; Col 3, Ln 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that a positioning element is formed integrally on the replacement rotor blade ring as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52).
Regarding claim 5, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose the positioning element is formed by an extension on a balcony of a root of a replacement rotor blade of the replacement rotor blade ring.
Wing teaches the positioning element (12, 13) is formed by an extension on a balcony of a root of a rotor blade (11a) of the rotor blade ring (11) (Fig 4; Col 1-4).

Regarding claim 6, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose for the purpose of fixing the replacement rotor blade ring at the second rotor blade position, a shortening of a root of a replacement rotor blade of the replacement rotor blade ring is realized. 
Wing teaches a shortening of a root (12, 13) of a rotor blade (11a) of the rotor blade ring (11) (Fig 4; Col 3, Ln 4-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that a shortening of a root of the replacement rotor blade of the replacement rotor blade ring is realized as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                           

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726